     Case 2:19-cv-00724-RFB-EJY Document 9 Filed 09/30/20 Page 1 of 3



1
2
3
4                               UNITED STATES DISTRICT COURT
5                                       DISTRICT OF NEVADA
6    ALONZO HOLLEY,                                               Case No. 2:19-cv-00724-RFB-EJY
7                                                Plaintiff                     ORDER
8            v.
9    STATE OF NEVADA et al.,
10                                           Defendants
11
12          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983

13   by a state prisoner. On July 23, 2020, the Court issued an order dismissing the complaint with

14   leave to amend and directed Plaintiff to file an amended complaint within thirty days (ECF No. 7).

15   The thirty-day period has now expired, and Plaintiff has not filed an amended complaint or

16   otherwise responded to the Court’s order.

17          District courts have the inherent power to control their dockets and “[i]n the exercise of

18   that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.

19   Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

20   dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to obey

21   a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th

22   Cir. 1995) (affirming dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d

23   1258, 1260-61 (9th Cir. 1992) (affirming dismissal for failure to comply with an order requiring

24   amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming

25   dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

26   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal

27   for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

28   (affirming dismissal for lack of prosecution and failure to comply with local rules).
     Case 2:19-cv-00724-RFB-EJY Document 9 Filed 09/30/20 Page 2 of 3



1            In determining whether to dismiss an action for lack of prosecution, failure to obey a court
2    order, or failure to comply with local rules, the court must consider several factors: (1) the public’s
3    interest in expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the
4    risk of prejudice to the defendants; (4) the public policy favoring disposition of cases on their
5    merits; and (5) the availability of less drastic alternatives. See Thompson, 782 F.2d at 831;
6    Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik, 963 F.2d at 1260-61; Ghazali,
7    46 F.3d at 53.
8            Here, the Court finds that the first two factors, the public’s interest in expeditiously
9    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
10   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of dismissal,
11   since a presumption of injury arises from the occurrence of unreasonable delay in filing a pleading
12   ordered by the court or prosecuting an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th
13   Cir. 1976). The fourth factor—public policy favoring disposition of cases on their merits—is
14   greatly outweighed by the factors in favor of dismissal discussed herein. Finally, a court’s warning
15   to a party that his failure to obey the court’s order will result in dismissal satisfies the
16   “consideration of alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-
17   33; Henderson, 779 F.2d at 1424. The Court’s order requiring Plaintiff to file an amended
18   complaint within thirty days expressly stated: “It is further ordered that, if Plaintiff fails to file an
19   amended complaint curing the deficiencies outlined in this order, this action will be dismissed with
20   prejudice for failure to state a claim.” (ECF No. 7 at 8). Thus, Plaintiff had adequate warning that
21   dismissal would result from his noncompliance with the Court’s order to file an amended
22   complaint within thirty days.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                       -2-
     Case 2:19-cv-00724-RFB-EJY Document 9 Filed 09/30/20 Page 3 of 3



1             IT IS THEREFORE ORDERED that this action is dismissed with prejudice based on
2    Plaintiff’s failure to file an amended complaint in compliance with this Court’s July 23, 2020,
3    order.
4             IT IS THEREFORE ORDERED that the Clerk of Court shall enter judgment
5    accordingly.
6
7             DATED: September 30, 2020
8
9                                                       RICHARD F. BOULWARE, II
                                                        United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -3-
